Warner, Chief Justice.
This case came before the Court below on a certiorari from the County Court of Dougherty county, alleging errors committed by the County Court on the trial of an accusation against the plaintiff in error for employing the servants of another, in violation of the 4428th section of the Code. The Superior Court affirmed the judgment of the County Court, which is assigned for error here. There was a motion made in the County Court to quash the written accusation against the defendant, on the ground that he was accused and charged with employing the servants of another, by an agent, without alleging the name of the agent, and knowing said servants to be in the employ of the “ estate of Davis Pace,” without alleging the name of any person who had employed said servants on the Davis Pace estate. The offense consists in any person employing the servants of another, either by himself or agent, during the term for which he or she or they may be employed, knowing that such servant was so employed, and' that his term of service has not expired. The estate of Davis Pace could not have employed the servants, and if any person had employed them to work on that estate, the name of such person should have been alleged. If the defendant employed the servants by an agent, the name of the agent should also be alleged. In our judgment, it was error in the *626County Court in overruling the motion to quash the written accusation against the defendant, and that the Superior Court should have sustained the certiorari upon that ground of alleged error.
Let the judgment of the Court below be reversed.